EX-99.23(d)(21) Amendment to Investment Advisory and Management Agreement between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made as of July 15, 2009, between JNL Investors Series Trust, a Massachusetts business trust (“Trust”) and Jackson National Asset Management, LLC, a Michigan limited liability company (“Adviser”). Whereas, the Trust and the Adviser are parties to an Investment Advisory and Management Agreement dated November 1, 2005 (“Agreement”), whereby the Adviser agreed to perform certain investment advisory services, on behalf of the investment Funds listed on Schedule A of the Agreement. Whereas, the Trust and the Adviser are currently in compliance and will remain in compliance with their respective obligations under Rule 38a-1 under the Investment Company Act of 1940, as amended relating to the Trust and Rule 206(4)-7 under the Investment Advisers Act of 1940, as amended relating to the Adviser. Whereas, pursuant to the liquidation of certain Funds from the Trust, the following Funds need to be removed from the Agreement: Jackson Perspective Core Equity Fund Jackson Perspective Large Cap Value Fund Jackson Perspective Mid Cap Value Fund Jackson Perspective Small Cap Value Fund Jackson Perspective Asia Pacific ex-Japan Bond Fund Jackson Perspective Asia ex-Japan Fund Jackson Perspective Asia ex-Japan Infrastructure Fund Jackson Perspective China-India Fund Jackson Perspective Emerging Asia ex-Japan Fund Jackson Perspective Japan Fund Jackson Perspective Asian Pacific Real Estate Fund Jackson Perspective European 30 Fund Jackson Perspective Pacific Rim 30 Fund Jackson Perspective Global Basics Fund Jackson Perspective Global Leaders Fund Jackson Perspective Pan European Fund Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the Fund and the Adviser agree as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated July 15, 2009, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated July 15, 2009, attached hereto. This Amendment may be executed in two or more counterparts which together shall constitute one document. JNL Investors Series Trust Jackson National Asset Management, LLC By: /s/ Susan S. Rhee By: /s/ Mark D. Nerud Name:Susan S. Rhee Name:Mark D. Nerud Title:Vice President, Counsel & Secretary Title:President Schedule A Dated July 15, 2009 (Funds) Jackson Perspective 5 Fund Jackson Perspective Index 5 Fund Jackson Perspective Money Market Fund Jackson Perspective Optimized 5 Fund Jackson Perspective S&P 4 Fund Jackson Perspective 10 x 10 Fund Jackson Perspective Total Return Fund Jackson Perspective VIP Fund JNL Money Market Fund Schedule B Dated
